Citation Nr: 1242917	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a low back injury.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ear disability including hearing loss but not tinnitus.

3.  Entitlement to service connection for shell fragment and/or burn wound scars of the face and trunk.  

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for residuals of a neck injury.

6.  Entitlement to service connection for myosititis and fasciitis of the forearms.

7.  Entitlement to service connection for residuals of a low back injury.

8.  Entitlement to service connection for a bilateral ear disability including hearing loss but not tinnitus.

9.  Entitlement to a higher initial rating for a left elbow disorder rated as noncompensable from December 30, 2005, and 10 percent disabling from April 30, 2008.  

10.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from December 30, 2005.  

11.  Entitlement to an initial rating in excess of 10 percent for a shell fragment wound to the thorax from December 30, 2005.  

12.  Entitlement to an increased rating for left hand and arm burn scars rated as non compensable before April 30, 2008, and 10 percent disabling from April 30, 2008.

13.  Entitlement to a total rating based on individual unemployability (TDIU).

14.  Entitlement to an effective date prior to December 30, 2005, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In February 2012, the Veteran and his wife testified at a hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

The Board finds that the February 2012 letter from Dr. Jonathan White in which he reports on the Veteran not being able to work because of his service connected PTSD raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been developed for appellate review.  Accordingly, it is remanded to the RO for appropriate action.

The claims of service connection for residuals of a low back injury and a bilateral ear disability including hearing loss, higher evaluations for left hand and arm burn scars, PTSD, and a shell fragment wound to the thorax and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  A February 1969 rating decision denied the Veteran's claims of service connection for residuals of a low back injury and for ear trouble; the Veteran did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the time of the final February 1969 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of a low back injury and for ear trouble other than tinnitus.

3.  The more credible and competent evidence of record demonstrates that the Veteran has shell fragment and/or burn wound scars of the face and trunk as a result of the burns and shell fragment wounds he sustained from a nearby mortar explosion while on active duty.  

4.  The more credible and competent evidence of record demonstrates that the Veteran has headaches as a result of the concussive blast he was exposed to from a nearby mortar explosion while on active duty.

5.  The more credible and competent evidence of record demonstrates that the Veteran has residuals of a neck injury, diagnosed as osteoarthritis, due to his military service.

6.  The more credible and competent evidence of record demonstrates that the Veteran has myosititis and fasciitis of the forearms as a result of the shell fragment wounds he sustained from a nearby mortar explosion while on active duty.

7.  From December 30, 2005 to April 29, 2008, the more competent and credible evidence showed that the Veteran's left elbow disorder was not manifested by ankylosis; joint fracture; nonunion of the radius and ulna with flail false join; impairment of the ulna; impairment of the radius; and, even taking into account his complaints of pain, flexion of the left forearm was not limited to at least 100 degrees; extension of the left forearm was not limited to at least 60 degrees; flexion of the right forearm was not limited to 100 degrees with extension limited to 45 degrees; supination of the left forearm was not limited to at least 30 degrees; limitation of pronation was not such that motion is lost beyond the last quarter of arc (i.e., the hand does not approach full pronation); and the hand was not fixed near the middle of the arc or moderate pronation.

8.  From April 30, 2008 to June 16, 2008, the more competent and credible evidence showed that the Veteran's left elbow disorder was not manifested by ankylosis; joint fracture; nonunion of the radius and ulna with flail false join; impairment of the ulna; impairment of the radius; and, even taking into account his complaints of pain, flexion of the left forearm was not limited to at least 90 or 70 degrees; extension of the left forearm was not limited to at least 90 or 75 degrees; flexion of the left forearm was not limited to 100 degrees with extension limited to 45 degrees; limitation of pronation was not such that motion is lost beyond the last quarter of arc (i.e., the hand does not approach full pronation); and the hand was not fixed near the middle of the arc or moderate pronation.

9.  From June 17, 2008, the more competent and credible evidence shows that the Veteran's left elbow disorder is manifested by extension of the left forearm limited to 90 degrees taking into account his complaints of pain but not ankylosis; joint fracture; nonunion of the radius and ulna with flail false join; impairment of the ulna; impairment of the radius; and, even taking into account his complaints of pain, flexion of the left forearm was not limited to at least 55 degrees and the hand was not fixed in supination or hyperpronation.

10.  The more credible and competent evidence is against a finding that, since the prior final denial of the claim in a February 1969 rating decision, the Veteran filed a claim for service connection for tinnitus prior to December 30, 2005.




CONCLUSIONS OF LAW

1.  The February 1969 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence submitted to reopen the claim of entitlement to service connection for residuals of a low back injury is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral ear disability including hearing loss but not tinnitus is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  Shell fragment and/or burn wound scars of the face and trunk were incurred in combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  Headaches were incurred in combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

6.  Residuals of a neck injury, diagnosed as osteoarthritis, were incurred in combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  Myosititis and fasciitis of the forearms were incurred in combat service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

8.  From December 30, 2005, to June 16, 2008, the Veteran did not meet the criteria for higher evaluations for a left elbow disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5205 to 5213 (2012).

9.  From June 17, 2008, the Veteran met the criteria for a 20 percent evaluation for a left elbow disorder.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5019, 5205 to 5213 (2012).

10.  The criteria for an effective date earlier than December 30, 2005, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.159, 3.400, 20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

As to the applications to reopen, given the fully favorable decision with respect to these issues the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

As to the claims of service connection, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error because the Board is granting these claims.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the awards and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability ratings and effective dates.

As to the claim for higher initial evaluations for a left elbow disorder as well as the earlier effective date claim of service connection for tinnitus, the Veteran is challenging the initial rating and effective date assigned following the grant of service connection for these disabilities.  In Dingess, supra, the Court also held that in cases where the benefit sought on appeal has been granted and an initial rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, because the notice that the Veteran was provided before these claims were granted were legally sufficient (i.e., the February 2006 and March 2006 38 U.S.C.A. § 5103(a) notice letter provided to the Veteran prior to the February 2007 rating decision), VA's duty to notify in this case has been satisfied.  

As to all of the issues on appeal, the Board finds that if VA had a duty to provide adequate 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decisions and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available records, including the Veteran's service treatment records as well as his post-service records from the Little-Rock VA Medical Center.  38 U.S.C.A. § 5103A(b).

As to the service connection and rating claims, the record also shows that the Veteran was afforded VA examinations in January 2006, November 2006, January 2007, and/or June 2008 which are adequate to adjudicate the claims.  The Board reached this conclusion because the examiners reviewed the claims file and/or took a detailed medical history from the Veteran, conducted in-depth examinations of the claimant and thereafter provided the needed medical opinions as to the origins of the disabilities or the severity of the service connected disabilities that was supported by citation to evidence found in the record and which allows the Board to adjudicate the claims.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims to Reopen

The Veteran and his representative contend that the claimant's residuals of a low back injury and bilateral ear disability including hearing loss but not tinnitus were caused by the same mortar explosion and flash bang grenade explosion that led to his being service connected for burns to the left hand and arm and a shell fragment wound to his thorax.  It is also alleged that his back injury was caused by falling down a mountain while on patrol in the Republic of Vietnam and/or a motor vehicle accident.

In this regard, the RO initially denied service connection for residuals of a low back injury and ear trouble in a February 1969 rating decision.  The Veteran did not appeal the February 1969 rating decision.  The record also does not show that following the rating decision the Veteran submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2012).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the first denial of the claims in the February 1969 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Also see 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

With the above criteria in mind, the Board notes that the February 1969 rating decision denied the claims of service connection for residuals of a low back injury and ear trouble because no disability was seen post service including at the September 1968 VA examination.

However, since the February 1969 rating decision the Veteran's treatment records show his complaints and treatment for a low back disability diagnosed as degenerative joint disease and spondylolisthesis (see October 2009 VA treatment record) and an ear disability diagnosed as bilateral sensor neural hearing loss (see February 2006 VA audiological examination).  

As noted above, in order to establish service connection for residuals of a low back injury and a bilateral ear disability including hearing loss but not tinnitus, there must be, among other things, medical evidence of a current disability.  See Hickson, supra.  Therefore, the Board finds the treatment records showing for the first time diagnoses of post-service low back and ear disabilities, the credibility of which must be presumed (see Kutscherousky, supra), are both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.303; Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

The claims of entitlement to service connection for residuals of a low back injury and a bilateral ear disability including hearing loss but not tinnitus are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claims

The Veteran contends that his current scars of the face and trunk, headaches, residuals of a neck injury, and myosititis and fasciitis of the forearms were caused by the same mortar explosion and flash bang grenade explosion that led to his being service connected for burns to the left hand and arm and a shell fragment wound to his thorax.  As to the cervical spine disability, it is claimed that it was caused by a motor vehicle accident and a fall he took down a hill while on active duty.  

As indicated above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, the law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to medical evidence of a current disability and the scars of the face and trunk, at the September 1968 VA examination X-rays showed retained shell fragments in the trunk and thereafter January 2006 and January 2007 VA examiners opined that the Veteran had shell fragment and/or burn wound scars on the face.  As to headaches, a January 2006 VA examiner diagnosed the Veteran with tension and migraine headaches.  As to residuals of a neck injury, the November 2006 VA examiner diagnosed the Veteran with cervical spine osteoarthritis.  As to myosititis and fasciitis of the forearms, these disabilities were diagnosed by a January 2007 VA examiner.  Accordingly, the Board finds that the record contains competent and credible evidence of the Veteran having current disabilities.  See Hickson, supra.

As to the competent and credible evidence of an in-service injury and the claimant being a combat Veteran, service treatment records, service personnel records, and the DD 214 document that the claimant served as a mortar man in the United States Marine Corps, during his military service he served in the Republic of Vietnam during the Vietnam Era, and while serving in the Republic of Vietnam he went out on patrols.  Therefore, the Board finds that he meets the criteria to be a combat Veteran and the presumptions found at 38 U.S.C.A. § 1154(b) apply to the current claim.  Moreover, the Board finds that the Veteran's claimed injuries are consistent with the nature of his combat service.  See 38 U.S.C.A. § 1154(b).

Also as to competent and credible evidence of an in-service injury, the Veteran's service treatment records document that in March 1967 he was injured in a motor vehicle accident; in April 1967 he was injured in a fall from a rock while on patrol in the Republic of Vietnam which injuries required air evacuation; and in July 1968 he was injured when a mortar exploded near him causing shell fragment wounds to his face, hands, arms, etc. . . .  

Service treatment records also document the Veteran's complaints and treatment for cervical spine problems in March 1965; facial lesions in August 1965; neck stiffness and headaches in September 1966 and October 1966; and right forearm swelling and a sprained neck in April 1967.  

The Board also finds that the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as observable symptoms of the scars of the face and trunk, headaches, residuals of a neck injury, and myosititis and fasciitis of the forearms since being blown-up by a mortar and flash grenade, falling down a hill, and/or since his motor vehicle accident, even when not documented in his service treatment records.  Davidson, supra.  

Accordingly, the Board finds that the record documents in-service injuries.  See Hickson, supra.  

As to medical evidence establishing a link between the current scars of the face and trunk, headaches, neck disability, and myosititis and fasciitis of the forearms and military service, VA examiners, after citation to the Veteran's medical history and evidence found in the record and a current examination of the claimant, opined, in substance, that his scars of the face and trunk, tension and migraine headaches, cervical spine osteoarthritis, and myosititis and fasciitis of the forearms were caused by his military service.  See VA examinations dated in September 1968, January 2006, November 2006, and January 2007.  Similarly, Dr. Jonathan White in a February 2012 letter opined that these disabilities were caused by the Veteran's military service including his combat, training, and motor vehicle accident.  These opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the record contains medical evidence establishing a link between current shell fragment and/or burn wound scars of the face and trunk, headaches, neck disability, and myosititis and fasciitis of the forearms and in-service injuries.  See 38 C.F.R. § 3.303(a); Hickson, supra. 

Accordingly, the Board finds that the record shows (1) medical evidence of current shell fragment and/or burn wound scars of the face and trunk, headaches, residuals of a neck injury, and myosititis and fasciitis of the forearms; (2) competent and credible evidence of an in-service injuries; and (3) medical evidence establishing a link between the current disorders and military service.  38 C.F.R. § 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Hickson, supra. 

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the evidence supports a grant of service connection for shell fragment and/or burn wound scars of the face and trunk, headaches, residuals of a neck injury diagnosed as cervical spine osteoarthritis, and myosititis and fasciitis of the forearms.  38 U.S.C.A. §§ 1110, 1154(b), 5107; 38 C.F.R. §§ 3.102, 3.303.  

The Rating Claim

The Veteran and his representative claim that the appellant's symptoms from his left elbow disorder are worse than rated and therefore warrant higher evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The February 2007 rating decision granted service connection for the left elbow disability and rated it as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5019.  Thereafter, an October 2008 rating decision rated the Veteran left elbow disability as noncompensable from December 30, 2005, and 10 percent disabling from April 30, 2008, also under Diagnostic Code 5019.

Initially, the Board notes that a review of the record on appeal reveals that the Veteran is right hand dominant.  See, for example, a January 2006 VA examination.

Under Diagnostic Code 5019 bursitis is rated as limitation of motion like arthritis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5205 ankylosis of the minor arm warrants a 30 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 40 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 50 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees, a 30 percent rating is warranted when forearm flexion is limited to 55 degrees, and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees.  Id.

Under Diagnostic Code 5207, a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees, a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees, a 30 percent rating is warranted when forearm extension is limited to 100 degrees, and a 40 percent rating is warranted when forearm extension is limited to 110 degrees.  Id.

Under Diagnostic Code 5208, a 20 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor elbow is limited to 45 degrees.  Id.

Under Diagnostic Code 5209 joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the minor arm warrants a 20 percent rating and other impairment of flail joint warrants a 50 percent rating.  Id.

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the minor arm warrants a 40 percent rating.  Id. 

Under Diagnostic Code 5211 impairment of the ulna of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half with false movement warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5212 impairment of the radius of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half and false movement warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of supination of the minor arm to 30 degrees or less; a 20 percent rating is warranted for limitation of pronation with motion lost beyond last quarter of the arc (i.e., the hand does not approach full pronation or motion lost beyond middle of arc), for limitation of pronation with motion lost beyond the middle of the arch, if the hand is fixed near the middle of the arc, for moderate pronation, or if the hand is fixed in full pronation; and a 30 percent rating is warranted when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Plate I (2012), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for a appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Therefore, since the elbow, like the knee, is rated based on limitations in planes of movement, the Board analysis must likewise consider whether the Veteran is entitled to separate ratings for lost flexion, extension, supination, and/or pronation under Diagnostic Codes 5206, 5207, and 5213.  38 C.F.R. § 4.71a; Esteban, supra; VAOPGCPREC 09-04.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

From December 30, 2005

As to a higher evaluation under Diagnostic Code 5205 for ankylosis at any time from December 30, 2005, the record on appeal, including the findings at the January 2007 and June 2008 VA joints examination, is negative for a diagnosis of ankylosis of the left elbow.  In the absence a diagnosis of ankylosis, the Board may not rate his service-connected left elbow disability as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, a higher evaluation is not warranted under Diagnostic Code 5205.  This is true from December 30, 2005, and therefore further consideration of additional staged ratings is not warranted.  Fenderson, supra.

Similarly, as to a higher evaluation under Diagnostic Code 5209 for joint fracture, under Diagnostic Code 5210 for nonunion of the radius and ulna with flail false joint, under Diagnostic Code 5211 for impairment of the ulna, and under Diagnostic Code 5212 for impairment of the radius, at any time from December 30, 2005, the record on appeal, including the findings at the January 2007 and June 2008 VA joint examinations and the January 2007 X-rays, are negative for a diagnosis of any of the above disorders.  In the absence of objective evidence of any of the above disorders, the Board will also not rate his service-connected left elbow disability as one of these disorders.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  Therefore, a higher evaluation is not warranted under either Diagnostic Code 5209, 5210, 5211, or 5212.  This is true from December 30, 2005, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From December 30, 2005, to April 29, 2008

As to a compensable rating or separate compensable ratings under Diagnostic Codes 5206, 5207, 5208, and/or 5213, at the January 2007 VA examination range of motion studies of the left elbow showed extension to 0 degrees and flexion to 140 degrees which was opined to be full range of motion but with pain on palpation.  It was thereafter opined that pronation and supination were full.  It was also opined that while repetitive motion caused pain, it did not cause decreased motion.  While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints and treatment for left elbow problems during this time period, including pain and limitation of motion, none of these records show the range of motion of the left elbow less than what was reported at the above VA examination even taking into account his complaints of pain.  See Colvin, supra.

Therefore, since the more competent and credible evidence of record shows that even taking into account the Veteran's complaints of pain, as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, flexion of the left forearm was not limited to at least 100 degrees (i.e., because at its worst it was 140 degrees), extension of the left forearm was not limited to at least 60 degrees (i.e., because at its worst it was 0 degrees), flexion of the left forearm was not limited to 100 degrees with extension limited to 45 degrees (i.e., because at its worst it was 140 degrees and 0 degrees), supination of the minor arm was not limited to 30 degrees or less (i.e., because at its worst it was full (i.e., 0 to 80 degrees)), and limitation of pronation was not such that motion was lost beyond last quarter of arc (i.e., the hand does not approach full pronation), or the hand fixed near the middle of the arc or moderate pronation (i.e., because at its worst it was full (i.e., 0 to 89 degrees)), the Board finds that neither higher or separate evaluations are warranted under Diagnostic Code 5206, 5207, 5208, or 5213.  This is true from December 30, 2005, to April 29, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From April 30, 2008 to June 16, 2008

As to a separate or a rating in excess of 10 percent under Diagnostic Codes 5206, 5207, 5208, and/or 5213, from April 30, 2008 to June 16, 2008, while a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints and treatment for left elbow problems during this time period, including pain and limitation of motion, none of these records show the range of motion of the left elbow.  See Colvin, supra.

Therefore, since the more competent and credible evidence of record does not show that even taking into account the Veteran's complaints of pain, as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, that flexion of the left forearm was limited to at least 90 degrees, extension of the left forearm was not limited to at least 75 or 90 degrees, flexion of the left forearm was not limited to 100 degrees with extension limited to 45 degrees, limitation of pronation was not such that motion was lost beyond last quarter of arc (i.e., the hand does not approach full pronation), or the hand fixed near the middle of the arc or moderate pronation, the Board finds that neither higher or separate evaluations are warranted under Diagnostic Code 5206, 5207, 5208, or 5213.  This is true from April 30, 2008, to June 16, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From June 17, 2008

As to a rating in excess of 10 percent under Diagnostic Codes 5207, at the June 17, 2008, VA examination range of motion studies of the left elbow showed, after three repetitions, extension to 90.  While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints and treatment for left elbow problems during this time period, including pain and limitation of motion, none of these records show the range of motion of the left elbow less than what was reported at the above VA examination even taking into account his complaints of pain.  See Colvin, supra.

Therefore, since the more competent and credible evidence of record shows that taking into account the Veteran's complaints of pain, as per 38 C.F.R. §§ 4.40, 4.45 (2012) and the Court's holding in DeLuca, supra, that extension of the left forearm is limited to 90 degrees the Board finds that a higher 20 percent evaluation is warranted under Diagnostic Code 5207.  This is true from June 17, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to a separate or a rating in excess of 20 percent under Diagnostic Codes 5206, 5207, 5208, and/or 5213, at the June 2008 VA examination range of motion studies of the left elbow showed, after three repetitions, flexion to 140 degrees, extension to 90, pronation to 80 degrees, and supination to 70 degree all with increased discomfort but no increased limitation of motion.  Extension on the left side was also opined to be a third weaker than on his right side.  While a review of the record on appeal reveals treatment records that documented the Veteran's periodic complaints and treatment for left elbow problems during this time period, including pain and limitation of motion, none of these records show the range of motion of the left elbow less than what was reported at the above VA examination even taking into account his complaints of pain.  See Colvin, supra.

Therefore, since the more competent and credible evidence of record shows that even taking into account the Veteran's complaints of pain, as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, that flexion of the left forearm is not limited to at least 55 degrees (i.e., because at its worst it was 140 degrees), extension of the left forearm is not limited to at least 100 degrees (i.e., because at its worst it was 90 degrees), and the hand was not fixed in supination or pronation, the Board finds that neither higher or separate evaluations are warranted under Diagnostic Code 5206, 5207, 5208, or 5213.  This is true from June 17, 2008, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to the Veteran's and his representative's claims that the appellant's left elbow disorder is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for his left elbow disorder is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disorder with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology at all times during the pendency of the appeal.

The Board further observes that, even if the available schedular evaluations for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that his left elbow disorder, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment above that contemplated rate at any time during the pendency of the appeal.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the record shows that the Veteran's left elbow disorder has not caused any hospitalizations and he only seeks treatment a few times a year, if any.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that his left elbow disorder causes impairment with employment over and above that which is contemplated in the assigned schedular ratings at any time during the pendency of the appeal.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

As to the lay statements and personal hearing testimony from the Veteran and his wife, while the Veteran is competent and credible to report on what he can see and feel and others are credible and competent to report on what they can see, the Board finds the more competent and credible opinions to be those provided by the medical experts at the VA examinations and in the treatment records as to the severity of his left elbow disorder than these lay claims.  See Davidson, supra; Also see Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Earlier Effective Date Claim

The Veteran and his representative claim that the appellant is entitled to an effective date of service connection for tinnitus dating back to his August 1968 claim.  Specifically, they allege that his generic claim of service connection for "ear trouble" since being blown-up by a mortar and flash grenade should have included a claim of service connection for tinnitus. 

The effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

If a veteran files a claim for compensation with VA, and the claim is disallowed, he has the right to appeal that denial to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not perfect an appeal, however, the rating decision becomes final.  See 38 C.F.R. §§ 20.302(a), 20.1103.  Similarly, Board decisions are final on the date issued.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The effective date of a successful claim to reopen is the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Veteran separated from active duty in July 1968.  In August 1968, he filed claims for, among other things, entitlement to service connection for ear trouble.  In a February 1969 rating decision, the RO denied the claim and the Veteran did not appeal.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Initially, the Board finds that the Veteran's earlier claim of service connection for ear trouble included a claim for all ear disabilities including tinnitus even though not specifically alleged by the claimant.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); West v. Brown, 7 Vet. App. 329 (1995) (en banc) (an appeal of a service connection claim includes all benefits that potentially stem from the essential elements of the claim).

The evidence also clearly shows that the Veteran did not file a claim for clear and unmistakable error in the prior denial.  See 38 C.F.R. § 3.105(a) (2012).  Once that prior decision became final, any claim filed thereafter was a claim to reopen.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(a), 20.1103.  Consequently, the effective date for the assignment of service connection for tinnitus may be no earlier than a new application.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.

As to when a new application was next received by VA, the first time any writing was added to the claims files following the February 1969 RO decision which could serve as a claim of entitlement to service connection for tinnitus was on December 30, 2005.  Therefore, the Board finds that the December 30, 2005, statement was the first time that a claim of entitlement for service connection for tinnitus was raised since the February 1969 rating decision.  It therefore acts as the date of his claim.  38 C.F.R. § 3.1(p) (a "claim" is a written communication requesting a determination of entitlement to a benefit, or evidencing a belief in entitlement to a benefit); Also see 38 C.F.R. § 3.151. 

In reaching this conclusion, the Board has not overlooked the Veteran and his representative's claims that service connection should date back to his original August 1968 claim of service connection for ear trouble secondary to being blown-up by a mortar and flash grenade.  However, given the finality of the February 1969 rating decision and the failure of the record to reveal any writings from the Veteran or his representative prior to December 30, 2005, expressing a desire to obtain service connection for tinnitus, the Board cannot find that the record demonstrates an earlier claim of service connection for tinnitus.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.1(p).

As reported above, the effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, the correct effective date is the receipt of the claim on December 30, 2005, and entitlement to an earlier effective date for the grant of service connection for tinnitus is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); See also, e.g., Gilbert, supra. 


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for residuals of a low back injury is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a bilateral ear disability including hearing loss but not tinnitus is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for shell fragment and/or burn wound scars of the face and trunk is granted. 

Entitlement to service connection for headaches is granted. 

Entitlement to service connection for the Veteran's residuals of a neck injury, diagnosed as osteoarthritis, is granted. 

Entitlement to service connection for myosititis and fasciitis of the forearms is granted. 

Entitlement to a higher initial rating for a left elbow disorder rated as non compensable from December 30, 2005, and 10 percent disabling from April 30, 2008, to June 16, 2008, is denied.  

Entitlement to a 20 percent evaluation for a left elbow disorder from June 17, 2008, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

An effective date prior to December 30, 2005, for a grant of entitlement to service connection for tinnitus, is denied.


REMAND

As to the newly reopened claim of service connection for residuals of a low back injury, service treatment records dated in April 1967 document complaints and treatment for back pain following a March 1967 motor vehicle accident and an April 1967 fall.  Service treatment records also show that the Veteran sustained multiple-shell fragment wound injuries from a mortar explosion in July 1968.  Moreover, the Board finds that the appellant is competent to report that he had had low back pain and limitation of motion since his documented in-service injuries.  Therefore, the Board finds that a remand is required to provide him with an examination to ascertain if any of his current low back disabilities are due to his documented in-service injuries.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  In this regard, the Board does not find Dr. White's February 2012 opinion adequate to provide this opinion because his conclusion is not supported by any reasons or bases.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

As to the newly reopened claim of service connection for a bilateral ear disability including hearing loss but not tinnitus, while the RO obtained medical opinions as to the origins of his ear disability in February 2006 and May 2006, the Board does not find these opinions adequate.  The Board has reached this conclusion because the opinions were based on negative medical evidence (i.e., service treatment records being negative for complaints, diagnoses, or treatment for hearing loss).  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Similarly, the Board does not find Dr. White's February 2012 opinion adequate to provide the missing opinion because, as noted above, his conclusion was not supported by any reasons or bases.  See Black, supra.  Therefore, the Board finds that a remand to provide the Veteran with another VA examination to obtain a competent and credible opinion as to the relationship between his current bilateral ear disability, diagnosed as bilateral hearing loss, and his documented injuries while in military service including injuries sustained by an exploding mortar is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Also see 38 U.S.C.A. § 38 U.S.C.A. § 1154(b). 

As to the claim for an increased rating for left hand and arm burn scars, the Court in Esteban, supra, held in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for a appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  However, none of the VA examinations the Veteran was provided with in connection with his appeal allows the Board to determine if he meets the criteria for separate compensable ratings for each of his scars under 38 C.F.R. § 4.118 (2008) (Parenthetically, the Board notes that that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in 2006.  Therefore, only the post-August 2002 and pre-October 2008 version of the schedular criteria is applicable to the current appeal.).  Therefore, a remand to obtain this needed medical opinion evidence is required.  See 38 U.S.C.A. § 5103A(d); Barr, supra.  

As to the claim for a higher evaluation for PTSD, in a February 2012 letter from Dr. White it was reported that a Dr. Clements wanted the Veteran to stop working because of his PTSD because the claimant was a ticking time bomb.  A June 2007 letter from the Veteran's counselor at the VetCenter also reported that the Veteran had received treatment at this facility since February 2006.  However, Dr. Clements records have not been associated with the claims file.  Likewise, the Veteran's post-January 2007 treatment records from the VetCenter have not been associated with the claims file.  Therefore, the Board finds that this issue should be remanded to obtain and associate these records with the claims file because they are relevant to his claim.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Given the above development, the Veteran should also be provided with a new VA examination to ascertain the current severity of his service connected PTSD.  See 38 U.S.C.A. § 5103A(d); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claim for a higher initial rating for a shell fragment wound to the thorax, while the RO provided the Veteran with a VA muscle examination in November 2006, the Board does not find this VA examination, or any of the other VA examinations conducted in connection with the appeal, adequate to adjudicate the claim.  The Board has reached this conclusion because none of the VA examiners provided a description of the severity of the Veteran's shell fragment wound to Muscle Group XIX that allows the Board to rate his disability under 38 C.F.R. § 4.73, Diagnostic Code 5319 (2012).  Also see 38 C.F.R. § 4.56 (2012).  Therefore, a remand to obtain a VA muscle examination that provides the Board with this needed medical evidence is required.  See 38 U.S.C.A. § 5103A(d); Barr, supra.

As noted above, the record raises a claim for a TDIU.  See Rice, supra; Also see February 2012 letter from Dr. White.  However, the TDIU issue has not been developed for appellate review.  Therefore, the Board finds that a remand is needed for the Veteran to be provided with notice of the laws and regulations governing a TDIU and an examination and opinion that address the question of whether or not his service connected disabilities prevent him from working.  38 U.S.C.A. §§ 5103(a); 5103A(b).

The record reflects that the Veteran receives ongoing treatment from the Little-Rock VA Medical Center.  However, his post-November 2009 treatment records from this facility do not appear in the claims file.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Similarly, the record shows that the Veteran receives treatment from Drs. Bob Smith, Tim Killough, and White.  However, the claimant has never provided VA with authorizations to obtain his treatment records from these private healthcare providers.  Therefore, while the appeal is in remand status, an attempt should be made to obtain and associate with the record these outstanding medical records.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's post-November 2009 treatment records from the Little-Rock VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining authorizations from the Veteran, should obtain and associate with the record all of his treatment records from Drs. Smith, Killough, Clements, and White.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC should obtain and associate with the record all of the Veteran's post-January 2007 treatment records from the VetCenter.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing entitlement to a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

5.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded an orthopedic examination to ascertain if any of his current low back disabilities are due to his documented in-service injuries.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities were caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that arthritis of the low back manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should take into account the fact that service treatment records document multiple injuries and the appellant is competent to report that he had problems with low back pain and limitation of motion since his documented in-service injuries.

In providing answers to the above questions, the examiner cannot base his opinion on negative medical evidence such as the post-service record being negative for complaints, diagnoses, or treatment for a low back disability for many years post-service. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

6.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded an ears, nose, and throat examination to ascertain if his current ear disability, diagnosed as bilaterally sensor neural hearing loss, is due to his documented noise exposure in-service including while in combat and when injured by a mortar and flash grenade explosion.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sensor neural hearing loss in either ear was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that sensor neural hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should take into account the facts that service records document that as a mortar man he was exposed to very loud noise in combat in the Republic of Vietnam and when he was injured by an exploding mortar and he is credible to report on having problems hearing people talk since that time even when not documented in his in-service and post-service medical records.

In providing answers to the above questions, the examiner cannot base his opinion on negative medical evidence such as the in-service and post-service record being negative for complaints, diagnoses, or treatment for sensor neural hearing loss until many years post-service. 

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale must be provided for all opinions.  

7.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a scars examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide a detail description of each of the claimant's service connected left hand and arm burn scars that allows VA to rate each scar under the post-August 2002 and pre-October 2008 version of 38 C.F.R. § 4.118 (2008).  A complete rationale must be provided for all opinions.

8.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a PTSD examination.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his PTSD without taking into account any nonservice-connected disorder.  If there is a noticeable change in the severity of his adverse PTSD symptomatology between 2005 and the current day, the examiner should further attempt to identify the date on which this change occurred.  A global assessment of functioning (GAF) score that does not take into account any nonservice-connected disorders should also be provided.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities prevent him from engaging in substantially gainful employment.  When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.  

A complete rationale must be provided for any opinion offered.  

9.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a muscle examination to ascertain the severity of his shell fragment wound to the thorax, Muscle Group XIX.  The claims file should be provided to the examiner in connection with the examination.  The examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his muscle injury to Muscle Group XIX due to his shell fragment wound.  A detailed medical history that looks at the nature and severity of the Veteran's shell fragment wounds in accordance with 38 C.F.R. § 4.56 should be provided by the examiner.  The examiner should thereafter provide an opinion as to whether the muscle injury to Muscle Group XIX due to the shell fragment wound is best characterized as slight, moderate, moderate severe, or severe. If there is a noticeable change in the severity of his adverse symptomatology between 2005 and the current day, the examiner should further attempt to identify the date on which this change occurred.  A complete rationale must be provided for any opinion offered.  

10.  The RO/AMC should thereafter readjudicate the claims including the claim for a TDIU.  As to the claim for higher evaluations for scars of the left hand and arm, such readjudication should consider separate compensable ratings for each scar.  See Esteban, supra.  Also as to the scars, the RO/AMC should adjudicate the claim applying only the post-August 2002 and pre-October 2008 version of the schedular criteria.  As to all the rating issues, the RO should also consider further staged ratings.  See Hart, supra; Fenderson, supra.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


